DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruggard (Ruggard DSLR Parka Cold and Rain Protector for Cameras and Camcorders). Regarding claims 1 and 19 Ruggard teaches a camera casing comprising: at least one front face comprising a first opening (see annotated figure 3 below), the front face being configured to securely fit with a camera (figures 1, 2 and 4 below); a flexible covering attached to a perimeter of the front face (see annotated fig. 3), the flexible covering having a service opening (annotated figs. 2a and 2b below as well as where arms are inserted in fig. 4) to provide access to an interior of the camera casing; and at least a first retaining member  (see annotated figure 3) arranged in the interior (string goes inside the camera casing to cinch) of the camera casing, the first retaining member configured to secure the camera to the front face.  Regarding claims 2 and 6, annotated figure 3 depicts where the first retaining member is secured at a first location and a second location on either side of the front face (on either side of the first opening), the first retaining member configured to hold the camera in a position relative to the front face. Regarding claim 3, figure 5 depicts a second retaining member (zipper) arranged in the interior of the camera casing (zipper is both internal and external), wherein the second retaining member is configured to hold at least one additional accessory (the zipper is depicted holding a mount structure).  Regarding claim 7, figure 5 shows the second retaining member is at least attached at a first .  
Regarding claims 14-15, the camera casing comprising: at least one front face (see annotated figure 3 below), the front face being configured to securely fit with a camera (figures 1, 2 and 4 below); a flexible covering attached to a perimeter of the front face (see annotated fig. 3), the flexible covering having a service opening (annotated fig. 2 below as well as where arms are inserted in fig. 4) to provide access to an interior of the camera casing; and at least a first retaining member  (see annotated figure 3) arranged in the interior (string goes inside the camera casing to cinch) of the camera casing, the first retaining member configured to secure the camera to the front face; the method comprising: accessing the interior of the camera casing through the service opening; (figure 4 depicts accessing the interior) inserting the camera into the camera casing (the camera is inserted at least in figure 4); aligning the camera with the front face (the camera is aligned with the front face as evidenced by the lens aligned with the front opening); and securing the camera to the front face with at least the first retaining member (figures 2 and 4 depict the camera secured via the retaining member).  Regarding claim 16, figure 5 depicts a second retaining member (zipper) arranged in the interior of the camera casing (zipper is both internal and external), wherein the second retaining member is configured to hold at least one additional accessory (the zipper is depicted holding a mount structure).  Regarding claim 17, figure 2a at the top depicts closing the service opening with a closure, partially or completely enclosing the camera within the camera casing.  


    PNG
    media_image1.png
    748
    694
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    735
    1060
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    723
    900
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    558
    632
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    758
    878
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruggard in view of Doran, JR (U.S. Publication No. 2007/0269194). Ruggard teaches the salient features of the claimed invention. Doran teaches comprising a second retaining member 35 arranged in the interior of the camera casing, wherein the second retaining member is configured to hold a heating element. The applicant is directed to review fig. 2 as well as paragraph 19.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Doran, Jr. for the purpose of providing comfort to the photographer, preventing the camera workings from becoming cold and “sluggish”, and prolonging the life expectancy of batteries.  Regarding claim 5, the first retaining member would be approximately at 25, fig. 2 of Doran), and the second retaining member is 35.  Any heat elements (additional accessory) held by 35 would be arranged between the first retaining member and the second retaining member.
Regarding claim 10, Ruggard teaches the salient features of the claimed invention except for the front face is comprised of a rigid or a semi- rigid material. Duron teaches in paragraph 12 that the material may have a semi rigid firm foam core. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Duron for the purpose of better form fitting.  The applicant should note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruggard in view of Druker (U.S. Publication No. 2021/0093058). Ruggard teaches the salient features of the claimed invention except for wherein the at least one front face comprises a first front face and a second front face arranged on opposite sides of the flexible covering.  Druker teaches in figures 1D-1E as well as paragraph 51 that it was known to provide a first front face 140a and a second front face 140b arranged .

Allowable Subject Matter
Claims 8, 11, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (U.S. Publication No. 2016/0018718) is directed to a camera case. Braithwaite (U.S. Publication No. 2011/0097069) is directed to a different camera enclosure. Hassett (U.S. Publication No. 2006/0283737) teaches a securement arrangement of a suspension system for a camera case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852